 1
 2
 3
                                                                 JS-6
 4
 5
 6
 7
 8
                        UNITED STATES DISTRICT COURT
 9
           CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10
11   Harminder Kau Khera, et al.,                 Case No. EDCV 17-1827 JGB (KKx)
12
                                    Plaintiffs,
13
                 v.                                        JUDGMENT
14
     United States of America,
15
16                               Defendant.
17
18   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
19        Pursuant to the Order filed concurrent herewith, the Motion for Summary
20   Judgment by Defendant United States of America is GRANTED. Plaintiffs’
21   Complaint against Defendant is DISMISSED.
22
          Judgment is entered in favor of Defendant United States of America.
23
24   Dated: May 10, 2019
25
26                                            THE HONORABLE JESUS G. BERNAL
                                              United States District Judge
27
28
